DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ after final amendment, filed on 03/09/2022, in response to claims 1-7 rejection from the final office action (01/21/2022), by amending claims 1-2 and 6 is NOT entered because Applicants’ argument is not persuasive.

Response to Arguments
Applicant's arguments filed 03/09/2022 have been fully considered but they are not persuasive.
In regarding 35 USC 112(b) rejection, Applicants’ amendment overcomes the rejection if submitted in separate paper.
In regarding to 35 USC 103 rejection, Applicants argue that ‘754 does not teach welding and summarily assert that Lee ‘988 does not overcome the this deficiency, see the 5th last line of page 11.
	This argument is found not persuasive.
	The examiner maintains that ‘754 teaches using a mechanical engaging unit to integrate the mask and ‘988 teaches that a mask sheet welded to the auxiliary member (abstract, various figures). 
	In fact, welding is a common knowledge in the mask arts. ‘988’s auxiliary member 122a, 122b corresponds to Applicants’ support parts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716